PER CURIAM.
The habitual offender sentence is affirmed. State v. Blackwell, 20 Fla.L.Weekly S354, -So.2d- [1995 WL 424180] (Fla. Jul. 20, 1995).
The state concedes that it was an improper condition of probation to require a payment of $60 to First Step of Volusia County, Inc. It also concedes that two public defender liens should not have been entered when only one was mentioned at the sentencing hearing. We therefore strike the First Step condition from the probation order and strike the public defender’s lien in Case No. 94-31560. On remand, the trial court may reconsider the imposition of the lien upon compliance with Rule 3.720(d)(1), Florida Rules of Criminal Procedure.
AFFIRMED and REMANDED.
PETERSON, C.J., and COBB and HARRIS, JJ., concur.